Exhibit 10.1.d

GUARANTY

      This Guaranty, dated as of June 30, 2003, is made by Great Plains Energy
Incorporated (herein called "Guarantor"), a Missouri corporation with its
principal place of business located at 1201 Walnut, Kansas City, Missouri 64106,
in favor of El Paso Merchant Energy, L.P. (herein called "Creditor") with its
principal place of business located at 1001 Louisiana, Houston, Tx 77002.

      Creditor and Strategic Energy, L.L.C., a Delaware limited liability
company and a related company of Guarantor (Guarantor has an indirect ownership
interest in Strategic Energy, L.L.C.), with its principal place of business
located at Two Gateway Center, Pittsburgh, PA 15222, (herein called "Debtor")
have entered into or hereafter may enter into contracts, agreements or
commitments (i) for the sale, purchase, exchange, transmission or transportation
of electricity or (ii) which constitute or cover swaps, options or other
derivative transactions relative to electricity or the price thereof (herein
collectively called the "Agreements"). In order to induce Creditor to extend or
to continue to extend credit to Debtor pursuant to the Agreements, Guarantor has
agreed to provide to Creditor this Guaranty and acknowledges adequate
consideration, including the fact that it will benefit directly and/or
indirectly from the Agreement, and hereby further agrees as follows:

      Section 1. Guaranty. Guarantor hereby unconditionally guarantees the
punctual and complete payment when due (whether at stated maturity, by
acceleration or otherwise), of any and all indebtedness, liabilities, and
obligations under the Agreements of Debtor to Creditor now or hereafter
existing, whether absolute or contingent, joint and/or several, secured or
unsecured, direct or indirect (all such indebtedness, liabilities and
obligations are being herein collectively called the "Obligations"). This
Guaranty is a guarantee of payment and not of collection. Guarantor acknowledges
that it is jointly and severally liable for payment of the Obligations.

      Section 2. Demands. If Debtor fails or refuses to pay any Obligations when
due, and Creditor elects to exercise its rights under this Guaranty, Creditor
shall make a demand upon Guarantor (hereinafter referred to as a "Payment
Demand"). A Payment Demand shall be in writing and shall reasonably and briefly
specify in what manner and what amount Debtor has failed to pay and an
explanation of why such payment is due, with a specific statement that Creditor
is calling upon Guarantor to pay under this Guaranty. A Payment Demand
satisfying the foregoing requirements when delivered to Guarantor pursuant to
Section 9 of this Guaranty shall be the only requirement with respect to
Obligations before Guarantor is required to pay such Obligations hereunder and
shall be deemed sufficient notice to Guarantor that it must pay the Obligations
within ten (10) days after its receipt of the Payment Demand. A single written
Payment Demand that complies with the terms of this Section 2 shall be effective
as to any specific failure to pay during the continuance of such failure to pay,
until Debtor or Guarantor has cured such failure to pay, and additional written
demands concerning such failure to pay shall not be required until such failure
to pay is cured.

      Section 3. Guaranty Absolute. Creditor may, at any time and from time to
time, without the consent of or notice to Guarantor, and without impairing,
reducing, affecting or releasing the Obligations of Guarantor hereunder:



--------------------------------------------------------------------------------



      (a)      change the manner, place or terms of payment of, or renew, extend
or alter, any or all of the Obligations;

      (b)      amend, waive, terminate or otherwise modify, alter, extend or
supplement, any document or agreement relating to any of the Obligations;

      (c)      release the Debtor or any other person liable in any manner for
payment of any or all of the Obligations;

      (d)      take, substitute, surrender, exchange or release any collateral
for any or all of the Obligations; or

      (e)      except as to applicable statutes of limitation, exercise or
refrain from exercising any rights against Debtor or any other person or
otherwise act or refrain from acting or otherwise fail to be diligent.

      Section 4. Waiver. Except with respect to the limited terms and conditions
otherwise provided in Sections 2, 7 or 10 hereof, Guarantor hereby waives:

      (a)      notice of acceptance of this Guaranty, of the creation and/or
existence of any of the Agreements or Obligations, and of any action by Creditor
in reliance hereon or in connection herewith;

      (b)      promptness, diligence, presentment, demand for payment, notice of
dishonor or nonpayment, protest and notice of protest with respect to the
Obligations;

      (c)      any requirement that suit be brought against, or any other action
by Creditor be taken against, or any notice of default or other notice be given
to, or any demand be made on, the Debtor or any other person, or that any other
action be taken or not taken as a condition to Guarantor's obligations under
this Guaranty or as a condition to enforcement of this Guaranty against
Guarantor, and

      (d)      all other notices.

      Section 5. Effect of Certain Events. Guarantor agrees that Guarantor's
liability hereunder will not be released, reduced, affected or impaired by the
occurrence of any one or more of the following events:

      (a)      The liquidation, dissolution, assignment for the benefit of
creditors, insolvency, bankruptcy, reorganization, release, merger, receivership
or discharge of Debtor, or the arrangement, composition or readjustment or other
similar proceeding affecting the status, composition, identity, existence,
assets or obligations of Debtor, or the disaffirmance or termination of any of
the Obligations or Agreements in or as a result of any such proceeding;



--------------------------------------------------------------------------------



      (b)      The renewal, consolidation, extension, modification,
supplementation, termination or amendment from time to time of any of the
Agreements that might otherwise affect the Obligations;

      (c)      Except as to applicable statutes of limitation, the failure,
delay, lack of diligence, waiver or refusal by Creditor to exercise, in whole or
part, any right or remedy held by Creditor with respect to the Agreements or the
Obligations;

      (d)      The sale, encumbrance, transfer or other modification of the
ownership of Debtor or the change in the financial condition or management of
Debtor;

      (e)      Lack of consideration or any other deficiency in the formation of
the Agreement and any and all amendments and modifications thereof;

      (f)      Lack of organizational power or authority of Guarantor or Debtor;
or

      (g)      Any changes to the ownership of the Debtor or its asset
structure, including but not limited to sale, merger, acquisition, encumbrance,
lien, hypothecation or otherwise.

      Section 6. Representations and Warranties. Guarantor hereby represents and
warrants to Creditor as follows:

      (a)      Guarantor is a corporation, duly organized, validly existing and
in good standing under the laws of the state of its organization, and is duly
qualified and in good standing in each jurisdiction where the nature of its
business or the character of the assets and properties owned or held under lease
by it requires such qualification, except where the failure to so quality could
not reasonably be expected to have a material adverse effect on Guarantor.
Guarantor has all requisite power and authority, organizational or otherwise, to
conduct in all material respects its business and to own, or hold under lease,
its material assets or properties and to execute and deliver, and perform all of
its obligations under this Guaranty;

      (b)      The execution, delivery and performance by Guarantor of this
Guaranty are within the Guarantor's organizational powers, have been duly
authorized by all necessary corporate action and do not contravene the
organizing documents of Guarantor or any law or material contractual restriction
binding on or affecting Guarantor;

      (c)      This Guaranty is the legal, valid and binding obligation of
Guarantor enforceable against the Guarantor in accordance with its terms except
as the enforceability of this Guaranty may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors rights generally and by general principles of equity; and

      (d)      Debtor is a majority-owned indirect subsidiary of Guarantor and
Guarantor will benefit, directly or indirectly, from the Guaranty granted
hereby.



--------------------------------------------------------------------------------



      Section 7. Setoffs and Counterclaims. Without limiting Guarantor's own
defenses and rights hereunder, Guarantor reserves to itself all rights, setoffs,
counterclaims and other defenses to which Debtor or any other affiliate of
Guarantor is or may be entitled to, relating to or arising from or out of the
Agreements or otherwise, except for defenses relating to, arising from or out of
the bankruptcy, insolvency, dissolution or liquidation of Debtor.

      Section 8. Amendments, etc. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Creditor,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

      Section 9. Addresses for Notices. All notices and other communications
provided for hereunder shall (i) be in writing and shall be addressed to the
parties at their respective addresses set forth above or at such other addresses
as shall be designated in a written notice to the other party and (ii) except as
otherwise provided herein, when mailed, be effective five days after being
deposited in the U.S. mail, registered or certified mail, return receipt
requested, postage prepaid, and, in the case of personal delivery, when
delivered at the aforesaid address. Notwithstanding anything herein to the
contrary, any notice of termination provided by Guarantor to Creditor shall be
transmitted to Creditor only by certified mail, return receipt requested.

      Section 10. No Waiver; Remedies. Except as to applicable statutes of
limitation or repose, no failure on the part of Creditor to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof or the exercise of any other right.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

      Section 11. Continuing Guaranty; Termination. This Guaranty is an absolute
and continuing guaranty, except as specifically set forth herein. This Guaranty
shall terminate on the first to occur of (a) thirty (30) days after Creditor
receives written notice from Guarantor of such termination, and (b) June 30,
2004 (the "Termination Date"). From and after the Termination Date, Guarantor
shall have no liability whatsoever for any Obligations created or incurred after
the Termination Date, but no such termination of this Guaranty shall affect
Guarantor's obligations hereunder for any Obligations created or incurred on or
before the Termination Date. Notwithstanding anything to the contrary herein,
this Guaranty shall continue to be effective or reinstated, as the case may be,
if at any time payment, or any part thereof, for any of the Obligations created,
incurred or otherwise contracted for on or before the Termination Date, is
rescinded or must otherwise be returned by Creditor upon the insolvency,
bankruptcy or reorganization of Debtor, or otherwise under applicable law or at
equity, all as though such payment had not been made. Guarantor's obligations
hereunder may not be assigned without Creditor's written consent. This Guaranty
shall be binding upon Guarantor, its successors and assigns, and shall inure to
the benefit of and be enforceable by Creditor and its successors and assigns.



--------------------------------------------------------------------------------



      Section 12. Governing Law. This Guaranty and the rights and obligations of
the parties hereunder shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to conflict of laws principles of
said state.

      Section 13. Additional Events of Default. Notwithstanding anything to the
contrary in any document or agreement now or hereafter existing between Creditor
and Debtor, Guarantor agrees that, solely for the purposes of this Guaranty, the
Obligations of Debtor shall, whether or not then due under any such document or
agreement, automatically be deemed and become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Guarantor, upon the occurrence of any of the following
events: (i) Guarantor or Debtor shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled "Bankruptcy" as now or
hereafter in effect, or any successor thereto (the "Bankruptcy Code"); (ii) an
involuntary case is commenced against Guarantor or Debtor, and the petition is
not controverted within ten days, or is not dismissed within sixty days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of Guarantor or Debtor; (iv) Guarantor or Debtor commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to it or there is commenced against
Guarantor or Debtor any such proceeding which remains undismissed for a period
of sixty days or any order of relief or other order approving any such case or
proceeding is entered; (v) Guarantor or Debtor is adjudicated insolvent or
bankrupt; (vi) Guarantor or Debtor suffers any appointment of any custodian or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of sixty days; (vii) Guarantor or Debtor makes a
general assignment for the benefit of creditors; (viii) any organizational
action is taken by Guarantor or Debtor for the purpose of effecting any of the
foregoing; or (ix) any representation or warranty made by Guarantor herein shall
prove to be untrue in any material respect on the date as of which made.

      Section 14. Severability. If any provision of this Guaranty or the
application thereof to any party or circumstance shall be invalid or
unenforceable, then the remaining provisions or the application of such
provision to parties or circumstances other than those as to which it is invalid
or unenforceable, shall continue to be valid and enforceable.

      Section 15. Limitation on Guarantor's Liability. Notwithstanding anything
herein to the contrary, the liability of Guarantor under this Guaranty shall be
limited to the following:

      (a)      Guarantor's liability hereunder shall be and is specifically
limited to payments expressly required to be made by Debtor under the
Agreements, and to the extent that they have been expressly disclaimed under
such Agreements Guarantor shall not be liable or otherwise subject hereunder to
any indirect, special, incidental, consequential, exemplary, punitive or tort
damages; and

      (b)      Guarantor's aggregate liability to Creditor under this Guaranty
is limited to and shall not exceed Twelve Million Five Hundred Thousand Dollars
($12,500,000.00).



--------------------------------------------------------------------------------



      Section 16. Entire Agreement. This Guaranty embodies the entire agreement
and understanding between Guarantor and Creditor and supersedes all prior and
contemporaneous agreements and understandings relating to the subject matter
hereof. The headings in this Guaranty are for purposes of reference only, and
shall not affect the meaning hereof.

      IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.



GREAT PLAINS ENERGY INCORPORATED

By:

/s/Andrea F. Bielsker

Name:

Andrea F. Bielsker

Title:

Senior Vice President - Finance, Chief Financial Officer and Treasurer



